Fourth Court of Appeals
                               San Antonio, Texas
                                    February 19, 2020

                                   No. 04-19-00696-CV

  L. Prasad M. VEMULAPALLI, M.D. and Cardiovascular Associates of San Antonio, P.A.,
                                  Appellants

                                            v.

    Charles MOORE, Individually and as Representative of the Estate of Cameron Moore,
                                      Deceased,
                                       Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-18998
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
    The Appellee's Unopposed Motion for Second Extension of Time to File Brief is hereby
GRANTED. The appellee's brief is due on March 3, 2020.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court